

LOGAN’S ROADHOUSE, INC.

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
January 29, 2014 by and among Logan’s Roadhouse, Inc., a Tennessee corporation
having its principal place of business at 3011 Armory Drive, Suite 300,
Nashville, Tennessee 37204 (the “Company”), G&S Food Group, a limited liability
company with an address at 705 Golf Club Dr, Castle Rock, CO 80108 (the
“Consultant”) and, with respect to paragraphs 1, 3 through 8, 10 through 13 and
16 (collectively, the “Applicable Provisions”), Gerard Lewis (the “Individual”).
The Company, the Consultant and the Individual may be referred to herein
individually as “Party” or collectively, as “Parties.” When used in the
Applicable Provisions, the term “Consultant” shall also mean the Individual.
RECITALS
WHEREAS, the Company desires to benefit from the experience and ability of
Consultant; and
WHEREAS, in furtherance thereof, the Company desires to retain Consultant to
provide certain services described below, and the Parties desire to enter into
this Agreement.
NOW THEREFORE, in consideration of the mutual covenants set forth below, the
Parties hereby agree as follows:
AGREEMENT
1Consulting Services.
1.1.    Commencing on January 1, 2014 (the “Effective Date”), the Company hereby
retains Consultant, and Consultant hereby agrees to perform consulting services
for the Company as set forth herein. As a consultant, Consultant agrees to
devote best efforts to provide to the Company services relating to restaurant
operations and culinary expertise upon the Company’s request, including a
reasonable amount of informal consultation over the telephone or otherwise as
requested by the Company. The services to be provided by Consultant hereunder
will primarily involve responsibilities and activities as described in Exhibit A
attached hereto (the “Services”). The specific nature and amount of the Services
to be performed shall be as determined by the Company during the term of this
Agreement. Consultant shall devote such time as is described in Exhibit A
attached hereto to perform the Services and shall render the Services at such
times as may be mutually agreed upon by Consultant and the Company. Other than
as set forth in Exhibit A, Consultant shall perform the Services at any Company
location or at other places, upon mutual agreement of the parties hereto.
Consultant will perform the Services, and provide the results thereof, with the
highest degree of professional skill and expertise. To the extent any employee
or subcontractor of Consultant other than Individual performs any Services under
this Agreement, Consultant agrees to obtain the written agreement of such person
or entity (enforceable by the Company as a third party beneficiary) agreeing to
abide by the terms of this Agreement to the same extent as if such person or
entity were a party to this Agreement.
2    Compensation. Exhibit A attached hereto sets forth the amount and timing of
payment for the Services. The Company will also reimburse Consultant for
expenses actually incurred by Consultant in performing the Services, including
but not limited to travel and other business expenses, so long as such expenses
are reasonable and necessary as determined by the Company. Consultant shall
maintain adequate records relating to any expenses to be reimbursed and shall
submit requests for reimbursement in a timely




--------------------------------------------------------------------------------



manner and a form acceptable to the Company, and the Company shall reimburse
Consultant for such expenses as promptly as practicable.
3    Independent Contractor.
3.1.    The Parties understand and agree that Consultant and any employee of
Consultant is an independent contractor and not an agent or employee of the
Company. Neither Consultant nor any employee of Consultant has authority to, nor
will he act, represent or hold himself out as having authority to, act as an
agent or partner of the Company, or in any way bind or commit the Company to any
obligation, contract, agreement or other legal commitment. The Parties further
understand and agree that neither Consultant nor any employee of Consultant is
eligible to participate in any vacation, group medical or life insurance,
disability, profit sharing or retirement benefits or any other fringe benefits
or benefit plans offered by the Company to its employees, and the Company will
not be responsible for withholding or paying any income, payroll, Social
Security or other federal, state or local taxes, making any insurance
contributions (including unemployment or disability) or obtaining workers’
compensation insurance on Consultant’s or its employees’ behalf. Consultant
shall be fully and solely responsible for, and shall indemnify the Company
against, all such taxes or contributions, including penalties and interest.
3.2.    Any contract entered into by the Company as a result of Consultant’s
efforts shall be for the sole benefit of the Company and Consultant shall have
no interest therein.
4    Confidentiality; Nondisclosure.
4.1.    Consultant acknowledges that the information, observations and data
obtained by Consultant while providing services to the Company pertaining to the
Company’s business or any information, which is not available to the public,
whether in written, oral, electronic or visual form or in any other media,
including, without limitation, such information that is proprietary or
confidential, including any trade secrets and/or information relating to actual
or proposed operations, development strategies, business plans, actual or
projected revenues and expenses, finances, contracts and books and records
(“Confidential Information”) shall be the property of the Company. Therefore,
Consultant agrees that Consultant shall not disclose any Confidential
Information, or permit any Confidential Information to be disclosed, to any
unauthorized person, or use any Confidential Information for Consultant’s own
purposes, without the prior written consent of the Company. Upon the request of
the Company and, in any event, upon the cessation of the Services, Consultant
shall deliver to the Company all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) and the business of the Company which Consultant may then possess or have
under Consultant’s control. This Section 4.1 is intended to apply to all
materials made or compiled by Consultant, as well as to all materials furnished
to Consultant relating to the provision of the Services.
4.2.    Consultant understands that the Company has received and in the future
will receive from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Consultant’s association and thereafter, Consultant
will hold Third Party Information in the strictest confidence and will not
disclose or use Third Party Information, except in connection with Consultant’s
performing requested Services for the Company, or as expressly authorized in
writing by an officer of the Company.




--------------------------------------------------------------------------------



4.3.    The restrictions in this Section 4 are in addition to and not in lieu of
any other obligations of Consultant to protect the Confidential Information,
including, but not limited to, obligations arising under the Company’s policies,
ethical rules, and applicable law. Nothing in this Agreement is intended to or
should be interpreted as diminishing any rights and remedies the Company has
under applicable law related to the protection of confidential information or
trade secrets.
5    Intellectual Property Rights.
5.1.    Consultant shall promptly and fully disclose to the Company any and all
ideas, inventions, technologies, discoveries, improvements, know-how,
developments, methods, designs, analyses, reports and techniques, including all
patents, copyrights, trademarks, trade secrets and other intellectual property
rights, which relate to the Company’s actual or anticipated business, research
and development or existing or future products or services that the Consultant
conceives, reduces to practice or develops during the term of the Agreement,
alone or in conjunction with others, during or as a result of performing the
Services for the Company under this Agreement (collectively, the “Work
Product”). Consultant agrees to keep and maintain adequate and current records
(in the form of notes, sketches, drawings or in any other form that may be
required by the Company) of all Services provided and results thereof and such
records shall be available to and remain the sole property of the Company at all
times. Consultant agrees that any and all Work Product, including all patent
rights, copyrights, trade secrets and trademark rights therein, shall be the
sole and exclusive property of the Company.
5.2.    Consultant acknowledges that all Work Product (whether or not
patentable), belongs to the Company. Consultant agrees that the Work Product is
hereby deemed a “work made for hire” as defined in 17 U.S.C. § 101 for the
Company. If, for any reason, any of the Work Product does not constitute a “work
made for hire,” Consultant hereby irrevocably assigns, and agrees to assign, to
the Company, in each case without additional consideration, all right, title and
interest throughout the world in and to the Work Product. Consultant hereby
waives in favor of the Company all of its moral rights, and any similar
non-assignable rights, throughout the world, in any copyright work which
constitutes Work Product.
5.3.    Consultant acknowledges and agrees that Consultant has no right or
license to use, publish, reproduce, prepare derivative works based upon,
distribute, perform, or display any Work Product without the Company’s prior
written approval. Consultant further acknowledges and agrees that Consultant has
no right or license to use the Company’s trademarks, service marks, trade names,
logos, symbols or brand names without the Company’s prior written approval.
5.4.    Consultant further agrees to cooperate and provide reasonable assistance
to the Company to obtain and from time to time enforce United States and foreign
patents, copyrights, and other rights and protections claiming, covering or
relating to Work Product in any and all countries.




6    Noncompetition and Nonsolicitation of Employees.
6.1.    During the term of this Agreement and for two (2) years after its
termination, Consultant will not, without the prior consent of the Company’s
Board of Directors, directly or indirectly, whether as an owner, a partner, an
employee, an independent contractor, a consultant or otherwise (i) perform
services that are substantially similar to the Services for or on behalf of any
person or entity that competes




--------------------------------------------------------------------------------



with the Business of the Company (as defined below) in the Restricted Territory
(as defined below), or (ii) perform any managerial, consultive or similar
services of a type customarily performed by a manager, an officer, an executive
or a director for or on behalf of any of the Direct Competitors (as defined
below) in the U.S. Territory (as defined below).
6.2.    For purposes of this Agreement, “Restricted Territory” means the states
of Alabama, Arizona, California, Florida, Georgia, Illinois, Indiana, Kansas,
Kentucky, Louisiana, Michigan, Mississippi, Missouri, North Carolina, Ohio,
Oklahoma, Pennsylvania, South Carolina, Tennessee, Texas, Virginia and West
Virginia; “U.S. Territory” means the states of Alabama, Arizona, Arkansas,
California, Colorado, Connecticut, Delaware, Washington, D.C., Florida, Georgia,
Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska,
Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina,
South Dakota, Tennessee, Texas, Utah, Vermont, Virginia, Washington, West
Virginia, Wisconsin and Wyoming; “Business of the Company” means the casual
dining steakhouse and/or roadhouse restaurant business and/or similar activities
conducted, authorized, offered or provided by the Company within two (2) years
prior to the Effective Date; and “Direct Competitors” means the entities doing
business as Texas Roadhouse, Lone Star Steaks, Longhorn Steak, Outback
Steakhouse, The Original Roadhouse, Santa Fe Cattle Company, Salt Grass, Texas
Land Cattle and Black Angus Steakhouse.
6.3.    During the term of this Agreement and for two (2) years after its
termination, Consultant will not solicit or attempt to solicit, directly or by
assisting others, any person who was an employee of the Company or any affiliate
of the Company on, or within six (6) months before, the date of such
solicitation or attempted solicitation, to leave the employment of the Company
or such affiliate.
6.4.    In the event that any of the covenants in this Section 6 are found by a
court of competent jurisdiction to be overly broad or otherwise unenforceable as
written, the Parties request the court to modify or reform any such covenant to
allow it to be enforced to the maximum extent permitted by law and to enforce
the covenant as so modified or reformed.
6.5.    In the event the enforceability of any of the covenants in this Section
6 shall be challenged in a claim or counterclaim in court during the time
periods set forth in this Agreement for such covenants, and Consultant is not
immediately enjoined from breaching any of the covenants herein, then if a court
of competent jurisdiction later finds that the challenged protective covenant is
enforceable, the time periods set forth in the challenged covenant(s) shall be
deemed tolled upon the filing of the claim or counterclaim in court seeking or
challenging the enforceability of this Agreement until the dispute is finally
resolved and all periods of appeal have expired; provided, that, to the extent
Consultant complies with such covenant(s) during such challenge, the time
periods set forth in the challenged covenant(s) shall not be deemed tolled.
7    No Conflicting Obligation.
7.1.    Consultant represents that Consultant’s performance of all of the terms
of this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Consultant in confidence or in trust prior to the date of this
Agreement.
7.2.    Consultant hereby agrees not to enter into any agreement that conflicts
with this Agreement.




--------------------------------------------------------------------------------



8    Improper Materials. Consultant agrees not to bring to the Company or to use
in the performance of Services for the Company any materials or documents of a
present or former employer of Consultant, or any materials or documents obtained
by Consultant from a third party under a binder of confidentiality, unless such
materials or documents are generally available to the public or Consultant has
authorization from such third party for the possession and unrestricted use of
such materials. Consultant understands that Consultant is not to breach any
obligation of confidentiality that Consultant has to present or former employers
or clients, and agrees to fulfill all such obligations during the term of this
Agreement.
9    Indemnification. Consultant shall defend, indemnify and hold harmless the
Company and its affiliates and their officers, directors, employees, agents,
successors and assigns from and against all losses, damages, liabilities,
deficiencies, actions, judgments, interest, awards, penalties, fines, costs or
expenses of whatever kind (including reasonable attorneys’ fees) arising out of
or resulting from Consultant’s breach of any representation, warranty or
obligation under this Agreement.
10    Term and Termination.
10.1.    This Agreement, and the Services hereunder, shall commence on the
Effective Date and shall continue for an initial term of two (2) years after the
Effective Date, unless earlier terminated as provided below.
10.2.    Consultant or the Company may terminate this Agreement at any time by
giving no less than ninety (90) days’ prior written notice to the other Party;
provided, that the Company may terminate this Agreement immediately in the event
Consultant breaches this Agreement.
10.3.    In the event of any early termination pursuant to this Section 10, the
Company shall pay Consultant on a pro rata basis any consulting fees then due
and payable for any Services completed up to and including the date of such
termination and reimburse Consultant for expenses up to and including the date
of such termination in accordance with Section 2. No further amounts shall be
due from the Company to Consultant.
10.4.    The obligations set forth in Sections 3, 4, 5, 6, and 9 through 17 will
survive any termination or expiration of this Agreement. Upon expiration or
termination of this Agreement for any reason, or at any other time upon the
Company’s written request, Consultant shall (i) cease work immediately, unless
otherwise advised by the Company; (ii) promptly deliver to the Company all
documents and other materials of any nature pertaining to the Services, together
with all documents and other items containing or pertaining to any Work Product,
Confidential Information or Third Party Information; and (iii) permanently erase
all Work Product, Confidential Information and Third Party Information from
Consultant’s computer systems and electronic storage devices.
11    Assignment. The rights and liabilities of the Parties hereto shall bind
and inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided that, as the Company has
specifically contracted for the Services with Consultant, Consultant may not
assign or delegate Consultant’s obligations under this Agreement either in whole
or in part without the prior written consent of the Company. The Company may
assign its rights and obligations hereunder to an affiliate or to any person or
entity that succeeds to all or substantially all of the Company’s business to
which this Agreement relates, whether by merger, acquisition or other means. Any
assignment not in accordance with this Section 11 shall be void.




--------------------------------------------------------------------------------



12    Legal and Equitable Remedies. Because Consultant’s Services are personal
and unique and because Consultant may have access to and become acquainted with
the Confidential Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
13    Use of Name and Publicity. Consultant agrees that Consultant will not, and
will cause each of its employees not to, without prior written consent of the
Company in each instance: (a) use in advertising, publicity or otherwise the
name of the Company or any partner, independent contractor or employee of the
Company; or (b) represent, directly or indirectly, that any service provided by
Consultant has been approved or endorsed by the Company.
14    Compliance with Applicable Laws and Obligations. Consultant and its
employees will perform the Services in compliance with all applicable laws.
15    Governing Law; Severability. This Agreement will be governed in all
respects by the laws of the State of Tennessee as such laws are applied to
agreements between Tennessee residents entered into and to be performed entirely
within Tennessee and without giving effect to conflict of laws principles. If
any provision of this Agreement is found by a court of competent jurisdiction to
be unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.
16    Complete Understanding; Modification. This Agreement, and the Exhibits
mentioned herein, constitute the final, exclusive and complete understanding and
agreement of the Parties hereto and supersedes all prior understandings and
agreements. Any waiver, modification or amendment of any provision of this
Agreement shall be effective only if in writing and signed by the Parties
hereto.
17    Notices. Any notices required or permitted hereunder shall be given to the
appropriate Party at the address listed on the first page of the Agreement, or
such other address as the Party shall specify in writing pursuant to this notice
provision. Such notice shall be deemed given upon personal delivery to the
appropriate address or three days after the date of mailing if sent by certified
or registered mail.
18    Counterparts. This Agreement may be executed in one or more counterparts
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.


[Signature Page Follows]




























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
LOGAN’S ROADHOUSE, INC.
CONSULTANT – G&S Food Group
a Tennessee corporation
 
 
 
By: /s/ Mike Andres   
   
Name:  Mike Andres   
Name: /s/ Gerard Lewis   
Title:  CEO   
Title:   President / CEO   
Address:  3011 Armory Dr, Nashville, TN   
Date:   1/29/14   
Address: 705 Golf Club Drive   
Date: 1/29/14   





INDIVIDUAL
 
Name: /s/ Gerard Lewis   
Title:   As Individual   
Address:   705 Golf Club Drive   
Date: 1/29/14   



EXHIBIT A

SERVICES AND COMPENSATION


Services: Provision to the Company of culinary, operations, and supply chain
support and expertise.
Time to be devoted: Consultant shall provide at least ten (10) full days of
Services per month to the Company, with at least six days on location at its
executive offices in Nashville or at any of its restaurant locations, and such
additional days as requested by the Company either on location as specified
above or at other locations, as mutually agreed.
Consideration: As full and complete compensation for performing the Services,
the Company shall pay Consultant compensation in the amount of (i) Sixty-One
Thousand Two Hundred Fifty Dollars ($61,250) payable per calendar quarter, and
(ii) One Hundred and Twenty-Five Thousand Dollars ($125,000) payable within 15
calendar days of the Effective Date.




